Citation Nr: 1008447	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-38 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  That 
decision granted service connection for PTSD and assigned it 
a 30 percent rating.  It also denied service connection for 
GERD.  A notice of disagreement was received in October 2006, 
a statement of the case was issued in November 2007, and a 
substantive appeal was received in December 2007.

The Veteran also appealed the August 2006 denial of service 
connection for tinnitus.  However, in March 2009, the RO 
granted service connection for tinnitus, and so that issue is 
not on appeal.  

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

With regard to the GERD issue, a VA examiner in July 2006 
stated that the Veteran has heartburn which is likely 
secondary to his drinking and not stress.  However, the 
question would appear to be raised as to whether alcohol 
abuse is part and parcel or a symptom of the service-
connected PTSD.  The Board believes further examination is in 
order to address this question.  

With regard to the issue of the appropriate rating for PTSD, 
the examinations to be conducted as directed below will add 
additional information which may be significant in 
determining the current level of PTSD disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA PTSD 
and GERD examinations.  It is 
imperative that the claims file be made 
available to the examiners for review 
in connection with the examinations.  
Any necessary special studies or tests 
are to be accomplished.  Examination 
findings should be clearly set forth to 
allow for application of VA rating 
criteria.     

The following questions should be 
addressed by the appropriate examiner: 

     a)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that alcohol abuse is part 
and parcel of, or symptom or 
manifestation of, the service-connected 
PTSD?  A rationale should be furnished. 

     b)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that the disability 
claimed as GERD is proximately due to, 
or aggravated by, any alcohol abuse?  A 
rationale should be furnished.

     c)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that the disability 
claimed as GERD is proximately due to, 
or aggravated by, any anxiety or other 
symptom of the PTSD?  A rationale 
should be furnished.

2.  To avoid the need for further 
remand, the RO should review the 
medical opinions to ensure their 
responsiveness to the posed questions. 

3.  Thereafter, the RO should review the 
expanded records and readjudicate both 
issues.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



